Citation Nr: 1033967	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-13 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement for medical expenses for 
treatment at Blount Memorial Transitional Care Center from 
September 25, 2003 to November 14, 2003.


ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1943 to 
March 1946.  He passed away in November 2003.  The appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 2005 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Murfreesboro, Tennessee, which 
denied the appellant's claim for payment of unauthorized medical 
services.

The Board remanded this case for an Independent Medical Expert 
opinion in November 2008.  An opinion was provided in July 2010.  
The appellant was sent a copy of the opinion in August 2010 and 
given a period of 60 days to review the opinion and send in any 
additional evidence or argument.  The appellant submitted 
additional argument in August 2010 and waived the right to have 
her case remanded to the Agency of Original Jurisdiction (the RO) 
for review of the evidence.  She further indicated that she 
wished for the Board to proceed with adjudication of her appeal.


FINDING OF FACT

VA authorized the transfer of the Veteran to Blount Memorial 
Transitional Care Center on September 25, 2003, where he 
subsequently died in November 2003.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
incurred from September 25, 2003 to November 14, 2003 at Blount 
Memorial Transitional Care Center have been met. 38 U.S.C.A. § 
1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking payment or reimbursement for treatment 
that her husband received at Blount Memorial Transitional Care 
Center from September 25, 2003 to November 14, 2003.  The Veteran 
was service-connected for loss of use of both lower extremities 
secondary to arthritis of the lumbar spine, rated as 100 percent 
disabling, and bilateral lower extremity thrombophlebitis, rated 
as 10 percent disabling.  Thus, the provisions of 38 U.S.C.A. § 
1728, and not 38 U.S.C.A. § 1725 (the Millennium Act) apply to 
this claim.

The admission of an appellant to a non-VA hospital at the expense 
of VA must be authorized in advance. 38 C.F.R. § 17.54 (2009).  
See Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also 
General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) 
("Authorization in advance is essential to any determination as 
to whether the Department is or is not going to furnish the 
contract care.").  In the case of an emergency that existed at 
the time of admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission. 38 C.F.R. § 17.54 (2009).

The Court has stated that a "second avenue for potential relief 
for a veteran entitled to VA care forced to obtain treatment at a 
non-VA facility is 38 U.S.C. § 1728, which provides that the 
Secretary 'may, under such regulations as the Secretary shall 
prescribe, reimburse . . . for the reasonable value of such care 
or services . . . for which such veterans have made payment.'"  
Malone, 10 Vet. App. at 541 (1997), quoting 38 U.S.C.A. § 1728(a) 
(West 2002).

Such reimbursement is available only where (1) such care or 
services were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; (2) such care 
or services were rendered to a veteran in need thereof (A) for an 
adjudicated service- connected disability, (B) for a non-service-
connected disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a veteran 
who has a total disability permanent in nature from a service- 
connected disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is a participant in a 
vocational rehabilitation program (as defined in section 3101(9) 
of this title), and (ii) is medically determined to have been in 
need of care or treatment . . . .; and (3) [VA] or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand would not have been reasonable, sound, wise, or 
practical. 38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 
(2009).

Given the use by Congress of the conjunctive 'and' in the 
statute, emphasized in the above quotation, 'all three statutory 
requirements would have to be met before reimbursement could be 
authorized.'  Malone, 10 Vet. App. at 542, citing Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 
66 (1993).

The Veteran underwent an above the knee amputation in the left 
leg due to gangrenous infection at a VA Medical Center in 
Nashville, Tennessee, on September 10, 2003.  The September 25, 
2003 discharge summary notes that the VA hospital had a great 
deal of difficulty trying to transfer the Veteran to a nursing 
home because apparently he needed hemodialysis and the nursing 
home he would usually go to was unable to be reached on a 
consistent basis in order to secure a bed for him there.  
Ultimately they secured a bed in a nursing home within the same 
city in Maryville, Tennessee.  

A list of treatment facilities generated by the VA Medical Center 
noted that the Veteran was treated from September 25, 2003 to 
November 14, 2003 (actually notes January 14, 2003, but this is 
clearly a typographic error).  It also notes "sent to Blount 
Memorial Transitional Care for W-9 on December 9, 2004."   

A September 25, 2003 record of admission at Blount Memorial 
Transitional Care Center notes that the Veteran was transferred 
from Tennessee Valley Health Care System (which is part of the VA 
healthcare system).
A July 2010 independent medical expert opinion notes that the 
Veteran was hospitalized at the VA hospital in Nashville, 
Tennessee, from September 4, 2003 through September 25, 2003 and 
was discharged to Blount Memorial Transitional Care Center in 
Maryville, Tennessee.  The Veteran resided at Blount Memorial 
through November 14, 2003 where he had a gradual decline with 
skin breakdown, infections, and failure to thrive, and he 
ultimately died on comfort care measures.  The physician 
determined that the Veteran was sent to the Blount Memorial 
Transitional Care Center for post-hospital care from VA.  This 
was apparently a Skilled Nursing Facility.  It was clear that the 
Veteran required rehabilitation following his VA hospitalization.  
He was wheelchair bound prior to this hospitalization and 
following a leg amputation would require rehabilitation in an 
Inpatient Rehabilitation Facility, or in a Skilled Nursing 
Facility.  The Skilled Nursing Facility rehabilitation, such as 
that received at Blount Memorial, was the most appropriate level 
of care for the Veteran.  The physician noted that he was not 
sent any information about whether or not there was a VA facility 
nearby that could provide this level of care but that if there 
had been he would assume the Veteran would have been discharged 
to that location when he was released from his VA 
hospitalization.

The record clearly reflects that the Veteran's treatment at 
Blount Memorial Transitional Care Center from September 25, 2003 
to November 14, 2003 was authorized by VA.  Specifically, the 
record shows that the VA medical facility in Nashville struggled 
to find a suitable place to discharge the Veteran because he 
needed dialysis treatment, and decided on transferring the 
Veteran to a nursing home facility in Marymount, where this type 
of care could be provided.  The admission record at Blount 
Memorial Transitional Care Center further notes that the Veteran 
was transferred from the VA healthcare system.  The July 2010 
independent medical expert found that the care the Veteran 
received at Blount Memorial was not emergent, as he would have 
never been discharged from the VA hospital if he was still in an 
emergent status.  However, the physician essentially found that 
it was irrelevant whether the care was emergent, as VA authorized 
the transfer to Blount Memorial and that, if there was a feasible 
VA care facility, he would have been transferred there instead.  

Given the above evidence of record, the evidence for and against 
the appellant's claim is, at worst, relatively equally-balanced.  

Accordingly, all doubt is resolved in the favor of the claimant.  
See 38 C.F.R. § 3.102.  Payment or reimbursement of medical 
expenses incurred from September 25, 2003 to November 14, 2003 at 
Blount Memorial Transitional Care Center is warranted.


ORDER

Entitlement to payment or reimbursement for medical expenses for 
treatment at Blount Memorial Transitional Care Center from 
September 25, 2003 to November 14, 2003 is granted, subject to 
the rules and payment of monetary benefits.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


